Citation Nr: 0937199	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's left knee meniscectomy residuals, reconstructive 
surgery residuals, and arthritis, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from August 1972 to August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
Veteran's left knee meniscectomy residuals, reconstructive 
surgery residuals, and arthritis.  


FINDING OF FACT

The Veteran's post-operative left knee disability has been 
objectively shown to be manifested by no more than 
meniscectomy and reconstructive surgery residuals; 
well-healed surgical scars; a functional left knee range of 
motion of 0 to 105 degrees due to pain and body habitus; 
crepitus; medial tenderness; and no joint instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the Veteran's left knee meniscectomy residuals, 
reconstructive surgery residuals, and arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim, the Board observes that the VA issued VCAA 
notices to the Veteran in November 2006 and May 2008 which 
informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The November 2006 VCAA notice was 
issued prior to the April 2007 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Shinseki v. Sanders, 556 U.S. ___ (2009); 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  


II.  Historical Review

The Veteran's service treatment records indicate that he 
sustained a torn left anterior cruciate ligament and 
underwent a left medial arthrotomy and excision of the torn 
anterior cruciate ligament.  In June 1977, the RO established 
service connection for left knee meniscectomy residuals and 
assigned a 10 percent evaluation for that disability.  

A July 1980 VA hospital summary states that the Veteran 
underwent left knee anterior cruciate ligament 
reconstruction, pes transfer, biceps advancement, and a 
medial meniscectomy.  In August 1980, the RO increased the 
evaluation for the Veteran's left knee meniscectomy residuals 
from 10 to 20 percent.  In April 2003, the RO recharacterized 
the Veteran's post-operative left knee disability as left 
knee meniscectomy residuals, reconstructive surgery 
residuals, and arthritis evaluated as 20 percent disabling.  


III.  Increased Evaluation 

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent evaluation.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2008).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  The average normal 
range of motion of the knees is from 0 to 140 degrees.  38 
C.F.R. § 4.71 (2008).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1) (2008).  

In his October 2006 claim for an increased evaluation, the 
Veteran advanced that his post-operative left knee disability 
was manifested by daily pain, swelling, and stiffness.  His 
left knee significantly affected his vocational pursuits as a 
truck and bus driver.  The Veteran reported that he had 
recently fallen while stepping off of a bus as his "left 
knee wasn't working."  

At a November 2006 VA examination for compensation purposes, 
the Veteran complained of progressive chronic left knee pain, 
grinding, and popping.  He reported having "some" left knee 
instability and weakness and being able to stand for between 
15 and 30 minutes and to walk distances of one-quarter mile.  
The Veteran was observed to have an antalgic gait.  On 
examination of the left knee, the Veteran exhibited 
well-healed and non-tender surgical scars; range of 2 to 108 
degrees with pain.  The Veteran was diagnosed with left knee 
meniscectomy and reconstructive surgery residuals with 
arthritis and "uncomplicated" scars.  

VA clinical documentation dated in January 2007 conveys that 
the Veteran complained of chronic left knee pain which was 
exacerbated by prolonged standing and walking and affected 
his vocational and daily activities.  On physical evaluation, 
the Veteran exhibited a left knee range of motion of 6 
degrees to 111 degrees and 4-4+/5 muscle strength.  

A February 2007 VA orthopedic evaluation notes that the 
Veteran complained of chronic left knee pain.  The Veteran 
was observed to have a left knee range of motion of 0 to 120 
degrees with pain; a left lower extremity varus deformity; 
and no joint instability.  Contemporaneous X-ray studies of 
the left knee revealed findings consistent with 
post-operative residuals and moderate medial and 
patellofemoral compartment degenerative changes.  An 
impression of moderate left knee degenerative joint disease 
was advanced.  

At a March 2007 VA examination for compensation purposes, the 
Veteran complained of progressive chronic left knee pain 
which was exacerbated by "any activity;" stiffness; 
weakness; effusion; and instability.  He reported that he 
could stand for 15 to 30 minutes and was unable to walk 
"more than a few yards."  While he still drove a school 
bus, the Veteran's left knee pain necessitated that he stop 
driving a truck.  The Veteran was observed to have an 
antalgic gait.  On examination of the left knee, the Veteran 
exhibited a range of motion of 0 to 86 with pain.  He was 
diagnosed with left knee meniscectomy and reconstructive 
surgery residuals with arthritis and "uncomplicated" scars.  

In his July 2007 notice of disagreement, the Veteran advanced 
that his post-operative left knee disability was manifested 
by chronic pain which required the constant use of 
medication.  He reported that his left knee interfered with 
all facets of his life.  He acknowledged that he remained 
able to work as a school bus driver.  

In his January 2008 Appeal to the Board (VA Form 9), the 
Veteran asserted that an evaluation in excess of 20 percent 
was warranted for his left knee disability as it was 
manifested by chronic pain, swelling, stiffness, and 
"ambulatory instability."  

A September 2008 VA orthopedic evaluation notes that the 
Veteran complained of chronic left knee pain, popping, and 
grinding.  He reported that he delivered newspapers.  The 
Veteran clarified that this employment encompassed "a fair 
amount of walking" which he was "able to do."  On 
examination, the Veteran exhibited a slight limp with 
weightbearing; well-healed surgical scars; a left knee range 
of motion of 0 to 120 degrees; diffuse knee pain and 
swelling; and no joint instability.  An assessment of chronic 
left knee pain and moderate degenerative changes on X-ray 
studies was advanced.  

At a February 2009 VA examination for compensation purposes, 
the Veteran complained of chronic left knee pain, stiffness, 
popping, and weakness.  He reported difficulty descending 
stairs.  The Veteran denied experiencing locking or 
dislocation.  On examination of the left knee, the Veteran 
exhibited well-healed surgical scars; a range of motion of 0 
to 105 degrees with crepitus; medial tenderness, and no joint 
instability.  The examiner commented that:

Flexion limited bilaterally by adipose 
tissue.  This is considered normal [range 
of motion] for his body habitus.  

The Veteran was diagnosed with left knee degenerative 
arthritis and meniscectomy and reconstructive surgery 
residuals.  His left knee disability was noted to 
significantly affect his occupational pursuits and to require 
that he kneel while locking down wheelchairs on his bus.  
The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's post-operative left knee disability has been 
objectively shown to be manifested by no more than 
meniscectomy and reconstructive surgery residuals; 
well-healed surgical scars; a functional range of motion of 0 
to 105 degrees due to pain and body habitus; crepitus; medial 
tenderness; and no joint instability.  While his 
service-connected left knee disability is clearly productive 
of significant vocational impairment which renders him unable 
to work as a truck driver, the Veteran reports being able to 
work as both a school bus driver and a newspaper distributor.  
There is no objective evidence of record of either limitation 
of left knee flexion to 15 degrees; extension to 10 degrees; 
or joint instability.  In the absence of such findings, the 
Board concludes that the current 20 percent evaluation 
adequately reflects the Veteran's service-connected left knee 
disability picture and associated vocational impairment.  

The Veteran's clinical findings fall directly within the 
criteria for a 20 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2008).  Therefore, the Board concludes 
that an evaluation in excess of 20 percent is not warranted 
for the Veteran's left tibial fracture residuals at any time 
during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

An increased evaluation for the Veteran's left knee 
meniscectomy residuals, reconstructive surgery residuals, and 
arthritis is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


